              Case 2:20-cv-01092-BJR Document 32 Filed 02/11/21 Page 1 of 3



 1                                                         THE HON. BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
   WEST AMERICAN INSURANCE
10 COMPANY, a foreign insurer, and             No. 2:20-cv-01092 BJR
   THE OHIO CASUALTY INSURANCE
11
   COMPANY, a foreign insurer,                 STIPULATION AND ORDER OF
12                                             DISMISSAL
                                   Plaintiffs,
13

14                        vs.

15 CONSTRUCTION LOAN SERVICES II, LLC

16 d/b/a BUILDERS CAPITAL, a Washington
   Limited Liability Company; H.A.T., LLC, a
17 Washington Limited Liability Company,
   ROBERT HADLEY, CURT ALTIG, and
18
   ROBERT TRENT and their respective marital
19 communities and SACHIN LATAWA and
   SHIKHA KOTHARI, husband and wife, and
20 their marital community composed thereof,

21
                                         Defendants.
22
                                            STIPULATION
23

24          The parties, through their undersigned counsel, stipulate to the dismissal of this action,

25 including all claims that were alleged and all claims that could have been alleged herein.

26

27
     STIPULATION AND ORDER OF DISMISSAL
     (Cause No. 2:20-cv-01092 BJR) – 1
             Case 2:20-cv-01092-BJR Document 32 Filed 02/11/21 Page 2 of 3



 1          Dated February 3, 2021         s/ Michael E. Gossler
                                          Michael E. Gossler, WSBA #11044
 2
                                          Henry G. Ross, WSBA #51591
 3                                        Montgomery Purdue Blankinship & Austin PLLC
                                          701 Fifth Avenue, Suite 5500
 4                                        Seattle, WA 98104-7096
                                          206-682-7090 T | 206-625-9534 F
 5                                        mgossler@mpba.com
                                          hross@mpba.com
 6

 7                                        Attorneys for Defendants Construction Loan
                                          Services and H.A.T. LLC
 8

 9
            Dated February 3, 2021        s/ John M. Silk
10
                                          John M. Silk, WSBA No. 15035
11                                        Wilson Smith Cochran Dickerson
                                          901 Fifth Avenue, Suite 1700
12                                        Seattle, WA 98164-2050
                                          206-623-4100 T | 206-623-9273 F
13                                        silk@wscd.com
14                                        Attorneys for Plaintiff

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER OF DISMISSAL
     (Cause No. 2:20-cv-01092 BJR) – 2
              Case 2:20-cv-01092-BJR Document 32 Filed 02/11/21 Page 3 of 3



 1                                              ORDER
 2
            Based on the foregoing stipulation between Plaintiffs and Defendants Construction
 3
     Loan Services II, LLC and H.A.T., LLC (Dkt. No. 30), as well as an earlier stipulation filed in
 4
     this matter between Plaintiffs and Defendants Sachin Latawa and Shikha Kothari (Dkt. No.
 5
     22), the court DISMISSES this action, including all claims that were alleged and all claims
 6

 7 that could have been alleged herein, with each party to bear their own costs and attorneys’

 8 fees.

 9
            DATED this 11th day of February, 2021.
10

11

12                                                       A
13                                                       Barbara Jacobs Rothstein
                                                         U.S. District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER OF DISMISSAL
     (Cause No. 2:20-cv-01092 BJR) – 3
